                                                                                                                                                    
EXHIBIT 10.1

MISSISSIPPI CHEMICAL CORPORATION

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

Harris Trust and Savings Bank,
individually and as Administrative Agent
Chicago, Illinois

The From Time to Time Lenders Party
to the Credit Agreement described below

Ladies and Gentlemen:

          Reference is hereby made to that certain Credit Agreement dated as of
November 25, 1997, as amended (the "Credit Agreement"), by and among the
undersigned, Mississippi Chemical Corporation, a Mississippi corporation (the
"Borrower"), and Harris Trust and Savings Bank, individually and in its capacity
as administrative agent thereunder, Bank of Montreal, Chicago Branch, in its
capacity as syndication agent thereunder, and Credit Agricole Indosuez (formerly
known as Caisse Nationale de Credit Agricole) in its capacity as co-agent
thereunder, and you (all of said banks except Bank of Montreal, including Harris
Trust and Savings Bank in its individual capacity, being referred to
collectively as the "Banks" and individually as a "Bank", and said Harris Trust
and Savings Bank as administrative agent for the Banks under the Credit
Agreement being hereinafter referred to in such capacity as the "Administrative
Agent"). All defined terms used herein shall have the same meaning as in the
Credit Agreement unless otherwise defined herein.

          The Borrower, the Administrative Agent and the Banks wish to amend
certain of the financial covenants contained in the Credit Agreement, to provide
for a reduction in the Revolving Credit Commitments in certain instances, to
amend certain other provisions of the Credit Agreement and to waive compliance
with certain covenants contained in the Credit Agreement, all on the terms and
conditions of this Amendment.

SECTION 1.     AMENDMENTS.

          Upon the satisfaction of all of the conditions precedent set forth in
section 3 of this amendment the credit agreement shall be amended as follows:

          1.1.       Section 3.4 of the Credit Agreement shall be amended by
adding the following provision thereto as subsection (f):

          "(f)  Notwithstanding any provision of this Agreement to the contrary
(including without limitation and solely for the avoidance of doubt,
Section 7.27(e) of this Agreement), if a Tier I Triggering Event occurs, the
Borrower shall apply the first $50,000,000 net (after tax) proceeds of any sale
or other disposition of any Trinidad Interest received by it or any of its
Subsidiaries to the prepayment of the A Loans and Reimbursement Obligations
until all such A Loans and Reimbursement Obligations have been paid in full and
then to the B Loans and Reimbursement Obligations, provided that neither the
Borrower nor its Subsidiaries shall be obligated to sell or otherwise dispose of
any Trinidad Interest. Unless the Supermajority Banks otherwise agree in
writing, such prepayment shall be made concurrently with the receipt of such
proceeds by the Borrower or any of its Subsidiaries. To the extent the Borrower
makes any prepayment pursuant to this Section 3.4(f) it shall not be required to
make another prepayment pursuant to Section 3.4(d) upon the reduction of the
Revolving Credit Commitments pursuant to Section 3.5(c). To the extent the
Borrower makes any prepayment pursuant to Section 3.5(c), it shall not be
required to make another prepayment pursuant to this Section3.4(f)."

          1.2.       Section 3.5 of the Credit Agreement shall be amended by
adding the following provision thereto as subsection (c):

          "(c)  If a Tier I Triggering Event occurs, on the last day of the
second fiscal quarter of the Borrower immediately following the fiscal quarter
in which such Tier I Triggering Event occurred (or such later date as the
Supermajority Banks may agree upon in writing), the Revolving Credit Commitments
shall automatically and permanently reduce by $50,000,000 (and the availability
of such Revolving Credit Commitments in the form of A Loans shall be
correspondingly reduced), and each Bank's Revolving Credit Commitment shall
automatically and permanently be reduced by its Commitment Percentage of such
reduction."

          1.3.       The definition of the term "Applicable Margin" contained in
Section 4.1 of the Credit Agreement shall be amended to read as follows:

          "Applicable Margin"

shall mean, with respect to the Facility Fee and each type of Loan described
below and subject to the following provisions, the rates of interest per annum
shown below for Tier I if and so long as no Tier I Triggering Event has occurred
("Tier I") and the rates of interest per annum shown below for Tier II from and
after the date a Tier I Triggering Event occurs ("Tier II"):



 

Eurodollar Loans and
Fed Funds Rate Loans

Base Rate Loans

Facility Fee

Tier I

3.5%

2%

0.5%

Tier II

4%

2.5%

0.5%

          The forgoing to the contrary notwithstanding the Applicable Margins
for the period from and including July 1, 2001 through September 30, 2001 shall
be those set forth above for Tier II. Effective October 1, 2001 the Applicable
Margins shall be those set forth above for Tier I provided that if a Tier I
Triggering Event occurs as of any date thereafter the Applicable Margins shall
be adjusted to those set forth above for Tier II, such adjustment to occur as of
the date the Tier I Triggering Event occurred. Not later than 5 Business Days
after receipt by the Administrative Agent of the certificates called for by
Section 7.4(c) or (f) hereof for each fiscal quarter, the Administrative Agent
shall determine if a Tier I Triggering Event has occurred and shall promptly
notify the Borrower and the Banks of such determination and of any change in the
Applicable Margins resulting therefrom. Each determination of the Applicable
Margins by the Administrative Agent in accordance with this Section shall be
conclusive and binding on the Borrower and the Banks absent manifest error."

          1.4.       Section 4.1 of the Credit Agreement shall be amended by
adding the following definitions thereto in the appropriate alphabetical order:

          "

"Fourth Amendment Effective Date" shall mean August 15, 2001.



          "Supermajority Banks"

shall mean any Bank or Banks which in the aggregate have more than 66-2/3% of
the Revolving Credit Commitments or, if at the time no Revolving Credit
Commitments are in effect, any Bank or Banks which in the aggregate hold more
than 66-2/3% of the aggregate unpaid principal balance of the Loans and
Reimbursement Obligations then outstanding.



          "Tier I Triggering Event"

shall mean the failure to comply with any covenant contained in Sections
7.20(a), 7.21, 7.22(a) or 7.25(a) of this Agreement with which the Borrower is
obligated to comply prior to the occurrence of a Tier I Triggering Event.



          "Trinidad Interest"

shall mean (a) the capital stock or other equity interests of the Borrower or
its Subsidiaries in Mississippi Chemical Holdings, Inc., a British Virgin
Islands corporation, MissChem (Barbados) SRL, a Barbados Society with Restricted
Liability, MissChem Trinidad Limited, a Trinidad corporation, Farmland MissChem
Limited, a Trinidad corporation, and/or any other Person that at any time owns
an equity interest in any of the foregoing, and (b) any interest, direct or
indirect, of the Borrower or its Subsidiaries in any rights or Property of
Farmland MissChem Limited, a Trinidad corporation.



          1.5.       The definitions of the term "Interest Coverage Ratio"
contained in Section 4.1 of the Credit Agreement shall be amended to read as
follows:

          "Interest Coverage Ratio"

shall mean, as of any date the same is to be determined, the ratio, for the
Borrower and its Subsidiaries on a consolidated basis, of EBITDA to Interest
Expense for the period of four consecutive fiscal quarters ending on the date of
determination provided that in the case of any determination as of March 31,
2002 such ratio shall be determined on the basis of EBITDA and Interest Expense
for the period of three consecutive fiscal quarters then ending."



          1.6.       Section 7.8 of the Credit Agreement shall be amended to
read as follows:

          "Section 7.8. Dividends and Certain Other Restricted Payment. The
Borrower will not (a) declare or pay any dividends or make any distribution on
any class of its capital stock (other than dividends payable solely in its
capital stock) or (b) directly or indirectly purchase, redeem or otherwise
acquire or retire any of its capital stock (except out of the proceeds of, or in
exchange for, a substantially concurrent issue and sale of capital stock) or
(c) make any other distributions with respect to its capital stock
(collectively, "Restricted Payments")."

          1.7.       Sections 7.20, 7.21, 7.22 and 7.25 of the Credit Agreement
shall be amended to read as follows:

          "Section 7.20. Maximum Debt to Capital Ratio

. The Borrower will as of June 30, 2001 have a Debt to Capital Ratio of not more
than 0.60 to 1. Unless the Supermajority Banks shall otherwise agree in writing,
(a) so long as no Tier I Triggering Event has occurred, the Borrower will
maintain a Debt to Capital Ratio less than or equal to 0.63 to 1 as of September
30, 2001, and as of the last day of each fiscal quarter of the Borrower
thereafter; and



          (b)  if a Tier I Triggering Event occurs, the Borrower will, as of the
date such Tier I Triggering Event occurred and as of the last day of each fiscal
quarter of the Borrower thereafter, maintain a Debt to Capital Ratio less than
or equal to 0.65 to 1.

          Section 7.21. Minimum Interest Coverage Ratio.

  Unless the Supermajority Banks shall otherwise agree in writing, so long as no
Tier I Triggering Event has occurred, the Borrower will maintain an Interest
Coverage Ratio as of the last day of each fiscal quarter of the Borrower
thereafter, commencing with the fiscal quarter ending March 31, 2002 of not less
than 1.00 to 1.



          Section 7.22. Minimum Tangible Net Worth. 

Unless the Supermajority Banks shall otherwise agree in writing, (a) so long as
no Tier I Triggering Event has occurred, the Borrower will maintain its Tangible
Net Worth in an amount not less than (i) $135,000,000 as of September 30, 2001,
December 31, 2001, and March 31, 2002, (ii) $130,000,000 as of June 30, 2002,
and (i) $125,000,000 as of September 30, 2002; and



          (b)  if a Tier I Triggering Event occurs, the Borrower will, as of the
date such Tier I Triggering Event occurred and as of the last day of each fiscal
quarter of the Borrower thereafter, maintain its Tangible Net Worth in an amount
not less than (i) $130,000,000 as of September 30, 2001 and December 31, 2001,
(ii) $125,000,000 as of March 31, 2002, (iii) $120,000,000 as of June 30, 2002,
and (i) $115,000,000 as of September 30, 2002.

          Section 7.25. Minimum Year To Date EBITDA.

  As of June 30, 2001 the sum of (i) EBITDA for the period of four consecutive
fiscal quarters then ending plus (ii) the lesser of $60,000,000 or the amount of
any reduction in EBITDA or any component thereof during such period caused by an
impairment charge in respect of good will arising as a result of acquisitions
shall not be less than $7,000,000. Unless the Supermajority Banks shall
otherwise agree in writing, (a) so long as no Tier I Triggering Event has
occurred, the Borrower will have EBITDA in an amount not less than (i) negative
$10,000,000 for the fiscal quarter ending September 30, 2001, and (ii)
$10,000,000 for the two fiscal quarters ending December 31, 2001; and



          (b)  if a Tier I Triggering Event occurs, the Borrower will, as of the
date such Tier I Triggering Event occurred and as of the last day of each fiscal
quarter of the Borrower thereafter, have EBITDA in an amount not less than (i)
negative $15,000,000 for the fiscal quarter ending September 30, 2001, (ii) $0
for the two fiscal quarters ending December 31, 2001, (iii) $10,000,000 for the
three fiscal quarters ending March 31, 2002, (iv) $15,000,000 for the four
fiscal quarters ending June 30, 2002, and (v) $15,000,000 for the four fiscal
quarters ending September 30,2002."

          1.8.       Sections 7.28 of the Credit Agreement shall be amended to
read as follows:

          "Section 7.28. Capital Expenditures. 

The Borrower shall not, nor shall it permit any Subsidiary to, expend or become
obligated for Capital Expenditures (exclusive of Capital Expenditures made with
the proceeds of any sale or other disposition of Collateral permitted under this
Agreement or the proceeds of insurance) in an aggregate amount for the Borrower
and its Subsidiaries in excess of $25,000,000 during any fiscal year.



         1.9.       Sections 8.1(b) and (c) of the Credit Agreement shall be
amended to read as follows:

          "(b)  Default in the observance or performance of any covenant set
forth in Sections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13,
7.15, 7.16, 7.18, 7.19, 7.20(b), 7.22(b), 7.23, 7.24, 7.25(b), 7.26, 7.27, 7.28
or 7.29 hereof or any provisions of any Security Documents requiring the
maintenance of insurance on the Collateral subject thereto as dealing with the
use or remittance of proceeds of Collateral;

           (c)  Default in the observance or performance of any other covenant,
condition, agreement or provision hereof or any of the other Loan Documents
(other than Sections 7.20(a), 7.21, 7.22(a) and 7.25(a) of this Agreement) and
such default shall continue for 30 days after written notice thereof to the
Borrower by any Bank;".

SECTION 2.     WAIVER.

          2.1.       Upon the satisfaction of the conditions precedent contained
in Section 3 hereof, any Potential Default or Event of Default which would not
have occurred had this Amendment been effective on June 30, 2001 shall be deemed
waived.

          2.2.       The waiver contained in Section 2.1 is limited to the
matters expressly stated herein and shall become effective only upon the
satisfaction of the conditions precedent set forth in Section 3 hereof. By
accepting this waiver by the Required Banks of the foregoing requirement, the
Borrower agrees that it remains obligated to comply with the terms of the Credit
Agreement and related documents, including without limitation Sections 7.20,
7.21, and 7.22 of the Credit Agreement, and that the Required Banks shall not be
obligated in the future to waive any provision of the Credit Agreement and
related documents and may exercise their rights and remedies under the Loan
Documents and otherwise as though such waiver had never been made.

SECTION 3.     CONDITIONS PRECEDENT.

          This Amendment shall become effective upon the satisfaction of all of
the following conditions precedent:

          3.1.       The Borrower, the Administrative Agent and the Required
Banks shall have executed this Amendment (such execution may be in several
counterparts and the several parties hereto may execute on separate
counterparts).

          3.2.       Each of the representations and warranties set forth in
Section 5 of the Credit Agreement shall be true and correct, except that the
representations and warranties made under Section 5.2 shall be deemed to refer
to the most recent financial statements furnished to the Banks pursuant to
Section 7.4 of the Credit Agreement.

          3.3.       After giving effect to this Amendment, Borrower shall be in
full compliance with all of the terms and conditions of the Loan Documents and
no Event of Default or Potential Default shall have occurred and be continuing
thereunder.

          3.4       The Administrative Agent shall have received a fee for each
Bank executing this Amendment and returning it to the Administrative Agent by
the close of business on the Third Amendment Effective Date a fee equal to 1/2
of 1% of the amount of such Bank's Revolving Credit Commitment.

SECTION 4. MISCELLANEOUS.

          Section 4.1.

     The Borrower and certain of its Subsidiaries (collectively, the "Debtors")
have heretofore executed and delivered to the Agent certain A Security Documents
and B Security Documents (collectively, the "Collateral Documents") and the
Debtors hereby agree that notwithstanding the execution and delivery hereof, the
Collateral Documents shall be and remain in full force and effect and that any
rights and remedies of the Agent thereunder, obligations of the Debtors
thereunder and any liens or security interests created or provided for
thereunder shall be and remain in full force and effect, shall not be affected,
impaired or discharged hereby. Nothing herein contained shall in any manner
affect or impair the priority of the liens and security interests created and
provided for by the Collateral Documents as to the indebtedness which would be
secured thereby prior to giving effect to this Amendment. Without limiting the
generality of the foregoing, the Borrower, the Administrative Agent and the
Banks acknowledge that pursuant to the A Security Agreement the Administrative
Agent has been granted a security interest in all present and future "Contract
Rights", as defined therein and that such Contract Rights include, and shall
continue to include, any and all such Contract Rights arising under any contract
or agreement for the sale or other disposition of any Trinidad Interest, whether
now existing or hereafter entered into, and shall constitute part of the A
Collateral.



          4.2.       Each of the Guarantors acknowledges the execution of the
foregoing Amendment by the Borrower and acknowledges that this consent is not
required under the terms of the Guaranty and that the execution hereof by the
Guarantors shall not be construed to require the Banks to obtain their
acknowledgment to any future amendment, modification or waiver of any term of
the Credit Agreement except as otherwise provided in said Guaranty. Each of the
Guarantors hereby agree that the Guaranty shall apply to all indebtedness,
obligations and liabilities of the Borrower to the Banks under the Credit
Agreement, as amended pursuant to the Amendment, and that the Guaranty shall be
and remain in full force and effect.

          4.3.       Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in any note, document,
letter, certificate, the Credit Agreement itself, the Notes, or any
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference to the Credit Agreement being sufficient to refer to
the Credit Agreement as amended hereby.

          4.4.       This Amendment may be executed in any number of
counterparts, and by the different parties on different counterparts, all of
which taken together shall constitute one and the same agreement. Any of the
parties hereby may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an original.
This Amendment shall be governed by the internal laws of the State of Illinois.

          Upon acceptance hereof by the Administrative Agent and the Banks in
the manner hereinafter set forth, this Amendment shall be a contract between us
for the purposes hereinabove set forth.

          Dated as of August 15, 2001.



MISSISSIPPI CHEMICAL CORPORATION

By  /s/ Timothy A. Dawson
      Its Senior Vice President &
          Chief Financial Officer


MISSISSIPPI NITROGEN, INC.

By  /s/ Timothy A. Dawson
      Its Vice President and Treasurer


MISSCHEM NITROGEN, L.L.C.

By  /s/ Timothy A. Dawson
      Its Vice President of Finance



 

Accepted and Agreed to as of the day and year last above written.



HARRIS TRUST AND SAVINGS BANK,
individually and as Administrative Agent

By  /s/ Jennifer Davis
      Its Vice President


CREDIT AGRICOLE INDOSUEZ

By  /s/ Gary Kania
      Its Vice President

By  /s/ Frederik W. Aase
      Its Vice President


BNP PARIBAS

By  /s/ Thomas H. Ambrose
      Its Director

By  /s/ Richard L. Sted
      Its Central Region Manager


BANK OF AMERICA, N.A. (formerly known
    as Bank of America National Trust and
    Savings Association)

By  /s/ Charles A. Kerr
      Its Managing Director


THE BANK OF NOVA SCOTIA, ATLANTA
    AGENCY

By  /s/ F.C.H. Ashby
      Its Senior Manager Loan Operations


SUNTRUST BANK, ATLANTA

By  /s/ J. Christopher Deisley
      Its Managing Director


FIRST UNION NATIONAL BANK

By  /s/ Ron R. Ferguson
      Its Senior Vice President


ABN AMRO BANK N.V.

By  /s/ Angela Noique
      Its Group Vice President

By  /s/ Kevin P. Costello
      Its Group Vice President


THE FUJI BANK, LIMITED

By  /s/ John Doyle
      Its Vice President and Manager


THE DAI-ICHI KANGYO BANK, LTD.

By  /s/ Matthew G. Murphy
      Its Vice President


TRUSTMARK NATIONAL BANK

By  /s/ W. L. Edwards
      Its Vice President


AMSOUTH BANK

By  /s/ J. D. May
      Its Vice President



